Citation Nr: 0111412	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








WITNESS AT HEARING ON APPEAL

The veteran and his representative



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1964 to March 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board sitting in Washington, D.C. 
in July 2000.  



REMAND

The veteran contends that he suffers from PTSD as a result of 
stressful experiences during service in the Republic of 
Vietnam.  

At the outset, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  The 
purpose of this bill was to reverse the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The veteran has previously reported stressors in support of 
his claim for service connection for PTSD.  Specifically, in 
an undated response to the RO's request for information, the 
veteran indicated that, during his tenure in the Republic of 
Vietnam, he had witnessed villages being burned and women and 
children being tortured.  

VA medical records show that the veteran underwent  
specialized inpatient PTSD treatment program in February 
1995.  The veteran reported having nightmares, flashbacks, 
intrusive thoughts, anger, rage, guilt feelings and sleep 
disturbance relating to his service in the Republic of 
Vietnam.  The diagnosis was that of PTSD, chronic.  

On VA examination in May 1995, the veteran reported that he 
was treated for PTSD in the outpatient program at the 
Salisbury VA on every Friday.  The veteran again reported 
that he had flashbacks and broke out in sweats.  The veteran 
reported that he was involved in firefights while in Vietnam.  
The veteran reported having depression and anxiety and 
indicated that he remained very secluded unless absolutely 
necessary.  The mental status examination indicated that he 
was friendly and cooperative.  He was somewhat distant.  He 
did not warm up to the examiner.  The veteran was not hostile 
or belligerent.  The veteran did have a depressed affect, 
psychomotor retardation and mild anxiety.  There were no 
hallucinations, delusions, or paranoia.  The diagnosis was 
deferred until after psychological testing and Salisbury VA 
outpatient records were reviewed.  

In July 1998, the RO requested the VA records, but apparently 
there was no response.  

In the veteran's February 2000 substantive appeal, he 
described several traumatic events that occurred during his 
service in the Republic of Vietnam.  

In July 2000, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  It was noted 
that the veteran did not undergo psychological testing 
subsequent to the suggestion during the VA psychiatric 
examination in May 1995.  

The veteran testified that he arrived in Vietnam in August 
1965 when he was send to the 1st Cavalry unit as an 
Infantryman.  The veteran testified that he participated in 
patrol and engaged the enemy in firefights during service.  
The veteran recalled that he witnessed the death of another 
soldier from incoming fire.  

The veteran also recalled that, prior to service in the 
Republic of Vietnam, he witnessed a helicopter crash in June 
or July 1965 that killed one of his friends.  

In addition, the veteran recalled that he witnessed the death 
of a friend in Vietnam from friendly fire around March or 
April of 1966.  

After his second month in Vietnam, the veteran noted being 
reassigned as a repair parts specialist at the 1st Cavalry 
base at An Khe.  The veteran testified that this base was 
rocketed and mortared quite frequently, several times per 
week.  The veteran testified that, during the attacks, he was 
quite often sent to the perimeter to man a bunker.  The 
veteran added that the base was under sniper attacks quite 
frequently.  

The veteran testified that he received treatment from the VA 
medical facilities in Charlotte and Salisbury.  The veteran 
indicated that he received individual treatment from a VA 
doctor in Charlotte who indicated that the veteran was 
suffering from PTSD.  

In light of the veteran's contentions regarding combat in 
Vietnam, as well as the possible additional VA medical 
records showing current treatment for PTSD, this case must be 
remanded for further evidentiary development.  

After completion of the above development, the veteran should 
be afforded another VA psychiatric examination to determine 
whether he indeed suffers from PTSD as a result of traumatic 
experiences in the Republic of Vietnam.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ask the veteran to provide 
comprehensive information concerning the 
inservice stressful events that he feels 
support his claim for service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service such as the dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The originating agency should 
inform the veteran that he may 
specifically submit lay statements or 
statements of service comrades that 
support his report of the alleged 
stressors.  He should be told that the 
information is necessary to obtain 
supporting evidence of the stressful 
events.  

2.  The RO should review the file 
thoroughly and prepare a summary of all 
claimed stressors.  This summary, a copy 
of the veteran's DD Form 214, all service 
personnel records and all associated 
stressor documents should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia, 
22150-3197.  USASCRUR should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  This should include obtaining 
a unit history of the 1st Cavalry 
Division between August 19, 1965 and 
August 22, 1966.  

3.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed PTSD since service.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source, not currently of 
record.  Specifically, the RO should 
attempt to secure recent VA medical 
records from the Charlotte and Salisbury 
VA facilities that document the veteran's 
recent treatment for PTSD.  In addition, 
the RO should obtain all VA treatment 
records of the veteran that are not 
currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  

4.  The RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner prior to the examination and all 
indicated testing should be conducted.  
The examiner should specifically include 
or exclude a diagnosis of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s), should 
be indicated.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  Complete 
rationale for all opinions expressed 
should be provided.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

6.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  The RO must make a 
specific determination as to whether the 
veteran was engaged in combat.  If the 
veteran is determined to have been 
engaged in combat, the existence of 
claimed stressors during his engagement 
in combat shall be deemed proved by his 
lay testimony, provided the other 
requirements of 38 U.S.C.A. § 1154(b) are 
met.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




